                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                    Case No. 5:20-cv-00647-D

                                                     )
CENTER FOR BIOLOGICAL DIVERSITY,                     )
                                                     )
                Plaintiff,                           )
                                                     )
       V.                                            )            ORDER
                                              )
SCOTT DE LA VEGA, in his official capacity as )
Acting Secretary of the Interior, 1           )
and U.S. FISH AND WILDLIFE SERVICE,           )
                                              )
              Defendants.                     )




       Upon consideration of Defendants' Unopposed Motion to Stay Proceedings, and for good

cause shown, it is hereby ORDERED that all proceedings in the above-captioned case are stayed

until May 31, 2021.

so ORDERED. This~ day of. FilorlA-Af"(          ~a-i I.



                                                             i"ies  ~D~vd    III
                                                             United States District Judge




1
 Pursuant to Fed. R. Civ. P. 25(d), Scott de la Vega, Acting Secretary of the Interior, is
automatically substituted for David Bernhardt.



            Case 5:20-cv-00647-D Document 8 Filed 02/02/21 Page 1 of 1
